DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 4/18/22 and has been entered and made of record. Currently, claims 13-22 and 38-46 are pending, of which claims 38-46 are newly added.

Drawings

The drawings were received on 4/18/22.  These drawings are accepted.
The amendment to the specification has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Claim Interpretation

Applicant’s amendment to claim 13 and the cancellation of claims 1, 23, 27, and 30 has changed the interpretation of the claims and no longer invokes 35 USC 112(f).

Response to Arguments

Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive. 
The applicant asserts Ko (JP 2016-117158) and Nakatani (JP 2015-064686) do not disclose “record history information about a user operation received after the arrangement of the operation object in association with information about the predetermined event”, as set forth in claims 13, 21, and 22. The Examiner respectfully disagrees as the combination of Ko and Nakatani does disclose the above mentioned feature. Particularly, Ko discloses displaying setting item icons in a particular order based on a main body operation, such as setting a sheet of paper on a document glass or in an ADF, or receiving a print job from an external terminal (paras 13, 15, and 25-26). Nakatani discloses logging each time a user performs an input operation to execute a job (para 44). A work log 42 records a job ID and start time and end time of a user input operation, among other criteria (paras 36-37). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the recording of event information into a work log, as described by Nakatani, with the system of Ko. The suggestion/motivation for doing so would have been to provide an electronic apparatus capable of quantitatively grasping an effect of reducing a work cost, user’s workload, by an operation assisting function (Nakatani para 7). Therefore, the combination of Ko and Nakatani discloses “record history information about a user operation received after the arrangement of the operation object in association with information about the predetermined event”, as set forth in claims 13, 21, and 22.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-22, 38-43, and 45-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ko et al. (JP 2016-117158) in view of Nakatani et al. (JP 2015-064686), both cited in the IDS dated 3/16/21. Reference will be made to machine translations provided with the previous Office Action.
Regarding claims 13, 21, and 22, Ko discloses a non-transitory computer-readable storage medium storing a control program causing a computer to execute a control method for an information processing apparatus, a control method for an information processing apparatus, and an information processing apparatus comprising:
an operation panel configured to have a display function and to accept an operation from a user (see paras 11-13, 16-17, and 38, image forming apparatus includes a controller 1 and an operation unit 2 that controls a display screen and accepts user operation via display panel 26); and
one or more controllers configured to: 
detect a predetermined event, different from an operation event corresponding to a user operation to the operation panel, and arrange a predetermined 20operation object dynamically on a screen of the operation panel in response to occurrence of the predetermined event (see paras 13, 15, 20, 24-27, and 35-38, controller 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions provided by the image forming apparatus, there is a default activation order the icons will be displayed after an authentication process, the display order of the icons can also change based on being selected by a user or when a main body operation is detected, such as setting a sheet of paper on a document glass).
Ko does not disclose expressly record history information about a user operation received after the arrangement of the predetermined operation object in association with information about the predetermined event25.
Nakatani discloses record history information about a user operation received after the arrangement of the predetermined operation object in association with information about the predetermined event (see paras 21, 24, 30, 37, and 44, a work log 42 logs event information from the start of an operation until the end of the operation, a job ID is associated with the start and end time of the operation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the recording of event information into a work log, as described by Nakatani, with the system of Ko.
The suggestion/motivation for doing so would have been to provide an electronic apparatus capable of quantitatively grasping an effect of reducing a work cost, user’s workload, by an operation assisting function (Nakatani para 7).
Therefore, it would have been obvious to combine Nakatani with Ko to obtain the invention as specified in claims 13, 21, and 22.

Regarding claim 14, Ko further discloses wherein the operation object is a button, and operation of the button causes a change of the screen (see paras 13, 15, 20, 24-27, and 35-38, controller 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions provided by the image forming apparatus, there is a default activation order the icons will be displayed after an authentication process, the display order of the icons can also change based on being selected by a user or when a main body operation is detected, such as setting a sheet of paper on a document glass).  
Regarding claim 15, Ko further discloses wherein the one or more controllers are configured to add an icon, to the predetermined operation object, indicating that a change of the screen is accompanied by execution of a job (see paras 13, 15, 20, 24-27, and 35-38, controller 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions provided by the image forming apparatus, there is a default activation order the icons will be displayed after an authentication process, the display order of the icons can also change based on being selected by a user or when a main body operation is detected, such as setting a sheet of paper on a document glass).  
Regarding claim 16, Nakatani further discloses wherein the one or more controllers are configured to record information about an event generated by an operation to the operation panel later than an operation of the button accompanied by the change of the screen (see paras 30 and 44, work log 42 logs event information regarding operations made by a user from icon selection until a job is processed, a job ID is associated with the start and end time of the operation).  
Regarding claim 17, Nakatani further discloses 10wherein the one or more controllers are configured to records information that identifies an event generated by a first operation of the button accompanied by the change of the screen and information that identifies an event generated by a second operation of the button accompanied by the change of the screen as a common value (see paras 30 and 44, work log 42 logs event information regarding operations made by a user from icon selection until a job is processed, a job ID is associated with the start and end time of the operation).  
Regarding claim 18, Nakatani further discloses 15wherein the one or more controllers are configured to record information that identifies whether the predetermined event is generated by a user operation to the operation panel or is generated by a matter other than the user operation to the operation panel (see paras 30 and 44, work log 42 logs event information regarding operations made by a user from icon selection to job execution to job completion, a job ID is associated with all the events associated with a particular job, work log 42 also contains non-user operation panel information, such as start time, end time, operation type, and result).  
Regarding claim 19, Nakatani further discloses wherein the one or more controllers are configured to records information about the predetermined operation 20object displayed before changing the screen and information about the predetermined operation object displayed after changing the screen while associating them to each other (see paras 30 and 44, work log 42 logs event information regarding operations made by a user from icon selection until a job is processed, a job ID is associated with the start and end time of the operation, information is logged during the entire process regardless of screen changes).  
Regarding claim 20, Ko further discloses wherein the one or more controllers are configured to records information about an arrangement order of the 25predetermined operation object displayed before changing the screen and information about the arrangement order of the predetermined operation object displayed after changing the screen while associating them to each other (see paras 13, 15, 20, 24-27, and 35-38, controller 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions provided by the image forming apparatus, there is a default activation order the icons will be displayed after an authentication process, the display order of the icons can also change based on being selected by a user or when a main body operation is detected, such as setting a sheet of paper on a document glass).
Regarding claim 38, Ko further discloses wherein the one or more controllers are configured to, in response to occurrence of the predetermined event, generate and save a screen change trigger event (see paras 18, 20, 24-25, 29-30, and 35-38, controller 1 changes the display order of the icons based on a predetermined event and also updates the display order of the icons based on accumulated user operation, thus a trigger event must be saved, even if only temporarily).  
Regarding claim 39, Ko further discloses a scanner (para 25, the image forming apparatus includes a scanner); and 
a document feeder including a document tray and being configured to feed a document set on the document tray to the scanner, wherein the predetermined event is the document being set on the document tray (see paras 13, 15, 20, and 25, setting item icons in a particular order based on a main body operation, such as setting a sheet of paper on a document glass or in a manual feed tray).  
Regarding claim 40, Ko further discloses wherein the predetermined event is reception of a facsimile by the information processing apparatus (see para 29, the predetermined event can be whether or not a Fax is received).  
Regarding claim 41, Ko further discloses wherein the predetermined event is entry of a print job of a user who logs into the information processing apparatus (see paras 12, 15, 26, and 29, a user is authenticated and a user log is created).  
Regarding claim 42, Nakatani further discloses wherein the one or more controllers are configured to associate the history information about the user operation received after the arrangement of the predetermined operation object and the information about the predetermined event with a session identifier (see paras 27 and 44, after a user logs in each time a user performs an input operation to execute a job, a work log 42 records a job ID and start time and end time of a user input operation, among other criteria).  
Regarding claim 43, Nakatani further discloses wherein the one or more controllers are configured to (i) generate the session identifier in response to log in of a user and (ii) associate a plurality of operation events with the session identifier in a case where the occurrence of the predetermined event and the plurality of operation events occur after the log in of the user and before a log out of the user (see paras 27, 44, and 47, after a user logs in each time a user performs an input operation to execute a job, a work log 42 records a job ID and start time and end time of a user input operation, among other criteria).  
Regarding claim 45, Ko further discloses wherein the predetermined operation object is an object that, when selected, is configured to cause execution of a predetermined function, to which a predetermined setting is preset, of the information processing apparatus (see paras 18, 25, and 27, a user can select from a scan, copy, print option after a predetermined event occurs).  
Regarding claim 46, Ko further discloses wherein the one or more controllers are configured to store the predetermined setting and a setting used when the predetermined function is performed in association with each other (see paras 26-30, when a print job is received from an external terminal the icons are displayed in a particular order).


Claim 44 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ko and Nakatani as applied to claim 13 above, and further in view of Tsujimoto (US 2010/0110488).
Ko and Nakatani do not disclose expressly wherein the one or more controllers are configured to transmit, to a server, the history information about the user operation received after the arrangement of the predetermined operation object and the information about the predetermined event.  
Tsujimoto discloses wherein the one or more controllers are configured to transmit, to a server, the history information about the user operation received after the arrangement of the predetermined operation object and the information about the predetermined event (see paras 15, 18, and 45, an image forming apparatus can send log data to a server for storage).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the storing of log data at a server, as described by Tsujimoto, with the system of Ko and Nakatani.
The suggestion/motivation for doing so would have been to provide secure storage of log data and reduce the amount of storage needed by an image forming apparatus thereby cutting equipment cost and reducing the possibility of data loss.
Therefore, it would have been obvious to combine Tsujimoto with Ko and Nakatani to obtain the invention as specified in claim 44.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677